FILED
N CLERKS OFFICE
IN THE UNITED STATES DISTRICT COURT

2020 JUN 17 AM IO: 47
FOR THE DISTRICT OF MASSACHUSETTS

U.S. DISTRICT COURT
DISTRICT OF MASS.

MICHAEL DAVID SCOTT

Petitioner
v. Case # 1:14-10074-NMG
UNITED STATES OFAMERICA

Respondent

MOTION TO CHANGE THE PETTIONER’S MAILING ADDRESS
ON THE COURT’S RECORD

Now comes Michael David Scott, “the Petitioner” in the above captioned matter,
requesting that this court update Mr. Scott’s mailing address effective immediately as follows:

Michael David Scott
40 Old Stable Drive

Mansfield Ma, 02048

 
 

Réspectfully Submitted,
Micha | Pavid Scott
Old: table Drive 40
02048 ,Mansfield Ma

June 15, 2020
CERTIFICATE OF SERVICE

I Michael D. Scott certify that on June 15, 2020 I mailed a copy of this request by First
Class Mail, United States Postal Service to the Clerk of Courts for filing and the government will
be notified electronically.

 
